TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                       NO. 03-05-00480-CV
                                       444444444444444


                       Antique Outlet Centers, LLC and Scott Gregson
                            d/b/a Gregson’s Antiques, Appellants

                                                 v.

                                  Carol M. Williams, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 04-1164, HONORABLE GARY L. STEEL, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444

                             MEMORANDUM OPINION

               Appellants Antique Outlet Centers, LLC and Scott Gregson d/b/a Gregson’s

Antiques and appellee Carol M. Williams filed an agreed motion to dismiss this appeal, stating that

the parties have reached a settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). As part of their

settlement agreement, the parties have requested that this Court set aside the default judgment of the

trial court and remand the case to the district court for a new trial on the merits. See id. We grant

the motion, set aside the default judgment, and remand the case to the district court for a new trial.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: December 23, 2005